
	

113 S2586 IS: Medicare Common Access Card Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2586
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Kirk (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a smart card pilot program under the Medicare program.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Medicare Common Access Card Act of 2014.
		
			2.
			Secure Medicare
			 card pilot program
			
				(a)
				Pilot program
			 implementation (Phase I)
				
					(1)
					In
			 general
					Not later than 18 months after the date of the enactment
			 of this Act, the Secretary shall conduct a pilot program under title XVIII
			 of
			 the Social Security Act for the purpose of utilizing smart card technology
			 for
			 Medicare beneficiary and provider identification cards in order to—
					
						(A)
						increase the
			 quality of care furnished to Medicare beneficiaries;
					
						(B)
						improve the
			 accuracy and efficiency in the billing for Medicare items and services
			 furnished by Medicare providers;
					
						(C)
						reduce the
			 potential for identity theft and other unlawful use of Medicare
			 beneficiary and
			 provider identifying information; and
					
						(D)
						reduce waste,
			 fraud, and abuse in the Medicare program.
					
					(2)
					Site
			 requirements
					The Secretary shall conduct the pilot program in at
			 least 5 geographic areas in which the Secretary determines there is a high
			 risk
			 for waste, fraud, or abuse.
				
					(3)
					Design of pilot
			 program
					In designing the pilot program, the Secretary shall
			 provide for the following:
					
						(A)
						Implementation of
			 a system that utilizes a smart card as a Medicare identification card for
			 Medicare beneficiaries and Medicare providers. Such a card shall contain
			 appropriate security features and protect personal privacy.
					
						(B)
						Issuance of a new
			 smart card to all Medicare beneficiaries participating in the pilot
			 program.
			 Such card shall not have the Social Security number printed on the front
			 but,
			 instead shall have such number stored securely on the smart card chip
			 along
			 with other information the Secretary deems necessary.
					
						(C)
						Issuance of a new
			 provider card to all Medicare providers participating in the pilot
			 program.
			 Such card shall include a photograph of the provider and shall not have
			 the
			 Medicare provider number printed on the front of the card but, instead
			 shall
			 have such number stored securely on the smart card chip along with other
			 information the Secretary deems necessary.
					
						(D)
						A process for
			 enrollment of all Medicare providers that includes—
						
							(i)
							identity and
			 certification verification; and
						
							(ii)
							utilization of
			 biometric data, such as fingerprints, for provider identification and
			 authentication.
						
						(E)
						A process under
			 which the cards issued under subparagraphs (B) and (C) are used by both
			 Medicare beneficiaries and Medicare providers to verify eligibility,
			 prevent
			 fraud, and authorize transactions.
					
						(F)
						Distribution of
			 necessary equipment, including cards, card readers, kiosks, biometric
			 readers,
			 and other materials or documents to Medicare beneficiaries and providers
			 at no
			 cost to them.
					
						(G)
						Regular
			 monitoring and review by the Secretary of Medicare providers’ Medicare
			 billings
			 and Medicare beneficiaries’ Medicare records in order to identify and
			 address
			 inaccurate charges and instances of waste, fraud, or abuse.
					
						(H)
						Reporting
			 mechanisms for measuring the cost savings to the Medicare program by
			 reason of
			 the pilot program.
					
						(I)
						Include
			 provisions—
						
							(i)
							to
			 ensure that all devices and systems utilized as part of the pilot program
			 comply with standards for identity credentials and biometric data
			 developed by
			 the American National Standards Institute and the National Institute of
			 Standards and Technology and Federal requirements relating to
			 interoperability
			 and information security, including all requirements under the Health
			 Insurance
			 Portability and Accountability Act of 1996;
						
							(ii)
							to
			 ensure that a Medicare beneficiary’s and provider’s personal identifying,
			 health, and other information is protected from unauthorized access or
			 disclosure through the use of at least two-factor authentication;
						
							(iii)
							for the
			 development of procedures and guidelines for the use of identification
			 cards,
			 card readers, kiosks, biometric data and readers, and other equipment to
			 verify
			 a Medicare beneficiary’s identity and eligibility for services;
						
							(iv)
							to
			 ensure that each Medicare beneficiary and provider participating in the
			 pilot
			 program is informed of—
							
								(I)
								the purpose of
			 the program;
							
								(II)
								the processes
			 for capturing, enrolling, and verifying their eligibility and, with
			 respect to
			 providers, their biometric data;
							
								(III)
								the manner in
			 which the biometric data for providers will be used; and
							
								(IV)
								the steps that
			 will be taken to protect personal identifying, health, and other
			 information
			 from unauthorized access and disclosure;
							
							(v)
							for
			 addressing problems related to the loss, theft, or malfunction of or
			 damage to
			 equipment and any identifying documents or materials provided by the
			 Secretary;
						
							(vi)
							for development
			 of a hotline, Web site, or other means by which Medicare beneficiaries and
			 providers can contact the Secretary for assistance; and
						
							(vii)
							for addressing
			 problems related to accessing care outside the pilot area and cases where
			 the
			 individual faces issues related to physical or other capacity
			 limitations.
						
					(4)
					Privacy
					Information on the smart card shall only be
			 disclosed if the disclosure of such information is permitted under the
			 Federal
			 regulations (concerning the privacy of individually identifiable health
			 information) promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996.
				
					(5)
					Disclosure exemption
					Information on the smart card shall be
			 exempt from disclosure under section 552(b)(3) of title 5, United States
			 Code.
				
				(b)
				Expanded
			 implementation (Phase II)
				Taking
			 into account the interim report under subsection (d)(2) the Secretary
			 shall,
			 through rulemaking, expand the duration and the scope of the pilot
			 program, to
			 the extent determined appropriate by the Secretary.
			
				(c)
				Waiver
			 authority
				The Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot program.
			
				(d)
				Reports to
			 Congress
				
					(1)
					Plan
					Not
			 later than 6 months after the date of the enactment of this Act, the
			 Secretary
			 shall submit to Congress a report that contains a description of the
			 design and
			 development of the pilot program, including the Secretary’s plan for
			 implementation.
				
					(2)
					Interim
			 report
					Not later than 1 year after the pilot program is first
			 implemented, the Secretary shall conduct an evaluation of the pilot
			 program and
			 submit an interim report to Congress. Such an evaluation shall include an
			 initial analysis of the deployment of the program, the usability of the
			 card
			 system, and the measures taken to protect beneficiary and provider
			 information.
				
					(3)
					Additional
			 report
					Not later than 2 years after the date that the pilot
			 program is first implemented, the Secretary shall submit to Congress a
			 report
			 on the pilot program. Such report shall contain a detailed description of
			 issues related to the expansion of the program under subsection (b) and
			 recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate for implementation of the program on a
			 nationwide basis.
				
				(e)
				Funding
				There
			 are appropriated, from amounts in the Treasury not otherwise appropriated,
			 $29,000,000 for the design, implementation, and evaluation of the pilot
			 program. Amounts appropriated under the preceding sentence shall remain
			 available until expended.
			
				(f)
				Definitions
				In
			 this section:
				
					(1)
					Medicare
			 beneficiary
					The term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title
			 XVIII
			 of the Social Security Act or enrolled for benefits under part B of such
			 title.
				
					(2)
					Medicare
			 program
					The term Medicare program means the health
			 benefits program under title XVIII of the Social Security Act.
				
					(3)
					Medicare
			 provider
					The term Medicare provider means a provider
			 of services (as defined in subsection (u) of section 1861 of the Social
			 Security Act (42 U.S.C. 1395x)) and a supplier (as defined in subsection
			 (d) of
			 such section), including a supplier of durable medical equipment and
			 supplies.
				
					(4)
					Pilot
			 program
					The term pilot program means the pilot
			 program conducted under this section.
				
					(5)
					Secretary
					The
			 term Secretary means the Secretary of Health and Human
			 Services.
				
					(6)
					Smart
			 card
					The term smart card means a secure, electronic,
			 machine readable, fraud-resistant, tamper-resistant card that includes an
			 embedded integrated circuit chip with a secure micro-controller.3.Revision of funding for the Center for Medicare and Medicaid InnovationSection 1115A(f) of the Social Security Act (42 U.S.C. 1315a(f)) is amended—(1)In paragraph (1)—(A)in subparagraph (B), by striking and at the end;(B)by redesignating subparagraph (C) as subparagraph (D);(C)by inserting after subparagraph (B) the following new subparagraph:(C)$8,900,000,000 for the activities initiated under this section for the period of fiscal years 2020
			 through 2029; and; and(D)in subparagraph (D), as redesignated by subparagraph (B) of this paragraph, by striking 2020 and inserting 2030; and(2)in paragraph (2), by striking and (C) and inserting , (C), and (D).
